FOLLETT, J.
The circumstances under which this corporation was organized are peculiar, and until quite recently the question whether it has a legal existence would have been an open one. It is admitted that all of the corporators were residents of this state, save one, who resided in New Jersey and held a single share of stock. Undoubtedly he was made a stockholder to avoid the question, at one time discussed, whether corporations organized under the laws of New Jersey must not have at least one resident stockholder and director. 13 N. J. Law J. 347; 26 Amer. Law Rev. 885. It is also agreed that the defendant has done no business in the state of New Jersey, and that the only business which it has undertaken has been carried on in the state of New York. It is apparent that this corporation was in fact organized by citizens of this state, under the laws of New Jersey, not for the purpose of transacting business in that state, but to evade the laws of this state, and organize a corporation under less stringent acts, for the sole purpose of engaging in business in this state. Demarest v. Flack, 128 N. Y. 205, 28 N. E. Rep. 645, must be regarded as conclusive authority for the position that citizens of this state may select a state or country having laws providing for the organization of corporations best suited to their purposes, and organize a corporation under those laws, without intending to transact any business in that state, and without, in fact, ever having been there and then engaged in business in this state. This question has been much discussed, (Kruse v. Dusenbury, 1 City Ct. R. Supp. 87, 19 N. Y. Wkly. Dig. 201; 25 Amer. Law Rev. 352; 26 Amer. Law Rev. 194, 342, 412 ; 27 Amer. Law Rev. 252; Cook, Stock & S. § 238; Mor. Corp. § 955;) but it is no longer an open one in this state.
The primary question in this case which is open for discussion is whether a foreign corporation may engage in the business of purchasing and selling lands in this state, and convey an indefeasible title to lands acquired for the purposes of speculation. Every state has the right to prescribe what persons and corporations may or may not hold or convey lands within its borders; to what extent and for what purpose they may be held and conveyed. Who may acquire lands, for what purposes, in what quantities, and the tenure by which they may be held, is not regulated by the rules of comity existing between states, but by the local law of the state in which the lands are situated. U. S. v. Fox, 94 U. S. 315; Christian Union v. Yount, 101 U. S. 352. In the case last cited it was held:
“For, besides the admitted incapacity of a corporation of one state to exercise its powers in another state, except with the assent or permission, expressed or implied, of the latter, it is a principle as inviolable as it is fundamental and conservative that the right to hold land must depend altogether upon the local law of the territorial sovereign.”
This is in harmony with the decisions of the court of appeals, in this state. People v. Fire Ass’n of Philadelphia, 92 N. Y. 324. In the case last cited it was said:
*312“The constitutional difference between the rights of nonresident individuals and foreign corporations is fundamental and apparent. The citizen of another state has a constitutional right to come within our jurisdiction. The charter of our nation has secured him that right, and we cannot exclude him nor clog his right with conditions, unless in exceptional cases, under the police power. But foreign corporations, artificial beings, the product of a law not our own, have no constitutional right to pass their own borders and come into ours. The federal constitution has neither granted nor secured any such right. We may exclude absolutely, and in that power is involved the right to admit upon such conditions as we please. Until they are within our jurisdiction, the final clause of article 14, by its own terms, does not apply.”
This brings us to the question whether a foreign corporation may, under our general laws, purchase and hold lands within this state, which are not necessary for its business, and which have not been acquired in securing the payment of any debt due to it. The first general statute passed in this state in respect to the right of foreign corporations to acquire and convey lands to which our attention has been called, or which we have been able to find, is chapter 158, Laws 1877, which provided:
“Any foreign corporation may purchase at a sale upon the foreclosure of a mortgage held by it, or upon any judgment or decree for debts due it, or upon any settlement to secure such debts, any real property within this state covered by or subject to such mortgage, judgment, decree or settlement, and hold the same for not exceeding five years from the date of such purchase, and convey it by deed or otherwise in the same manner as a domestic corporation.”
The provisions of this act are re-enacted in section 18 of chapter G87 of the Laws of 1892, known as the “General Corporation Laws.” Section 1 of chapter 450 of the Laws of 1887, which is re-enacted in section 17 of the “General Incorporation Act,” provided:
“Any foreign corporation created under the laws of the United States, or of any state or territory thereof, and doing business in this state, may acquire such real property in this state as may be necessary for its corporate purposes in the transaction of its business in this state, and convey the same by deed or otherwise in the same manner as a domestic corporation.”
The foregoing are the only general statutes of this state authorizing foreign corporations to acquire, hold, and convey land within this state, or which recognize their right so to do. It is urged that the statute last quoted is broad enough to authorize a foreign corporation to take, hold, and convey real estate within this state as a business, and for the purposes of speculation. This we do not think was the intent or purpose of the act, but are of the opinion that the lawmaking power simply intended to authorize a foreign corporation to take, hold, and convey such land within this state as should be incidentally necessary or convenient for the transaction of such business as the corporation is authorized to carry on within this state. The statute first cited (now section 18 of the general corporation act) limits the time to five years in which foreign corporations may retain lands which they have acquired in the payment of debts due them. This seems to negative the idea that a foreign corporation has the unlimited right to take, hold, and, for an indefinite period, convey, any lands within this state, except such as are necessary for and incidental *313to its business. The numerous special acts of the legislature of this state found in our Session Laws authorizing certain foreign corporations to acquire lands, by purchase or devise, show, we think, that it is contrary to the policy of this state to permit such corporations to take, hold, and convey lands in this state without being specially authorized so to do. The fact that a foreign corporation is authorized by the laws of the state under which it was incorporated to take lands by devise does not give it the right to take lands by devise in this state. White v. Howard, 46 N. Y. 144; U. S. v. Fox, 94 U. S. 315, affirming 52 N. Y. 530, 63 Barb. 157. The policy of this state from the time of its organization to the present has been firmly opposed to the right of corporations created under its own laws to take, hold, and convey an unlimited amount of land, the amount that may be acquired, held, and conveyed being limited by general laws or by the acts under which the corporations were created. Under chapter 40 of the Laws of 1848, as amended, corporations may be formed for purchasing, holding, improving, and conveying real estate, but the amount which they may hold is limited to $1,000,000, unless the corporation is organized for the purpose of erecting in a city a building to be rented for offices and stores. Chapter 508, Laws 1890. If the defendant may legally acquire, hold, and convey land in this state at pleasure, there is no limitation upon the amount which foreign corporations may acquire and convey, except their ability to purchase and pay for lands. We think it is contrary to the policy of this state to give to foreign corporations the unlimited right to take and hold lands in this state, and that the title of the defendant is not indefeasible, but it is subject" to be forfeited by the state. Until it is, the defendant holds a defeasible title. If the defendant conveys, its grantee takes the same title,—a defeasible one,-—at the will of the statp. Runyan v. Coster, 14 Pet. 122; Bank v. Matthews, 98 U. S. 621; Wright v. Saddler, 20 N. Y. 324. The title, subject to the right of the state to defeat it, being in the corporation, it is plain that its shareholders have no legal estate in the lands, and the judgments recovered against William H. Crawford are not a lien upon it. Both questions submitted must be answered in the negative, and judgment directed accordingly, with costs in favor of the plaintiff and against the defendant. All concur.